Case 5:19-mj-00098-STE Document 1 Filed 02/26/19 Page 1 of 10

AO 108 (Rev. 06!09] Application fora Warmnt to Seize Pmpcrty Subjccl to Fnrfeilurc AU`l`l'[ORlZED AND APPR()VED/DA'['E: D_~/& z ' 24 ‘ fe t

UNITED STATES DISTRICT CoURT

 

 

for the
WESTERN DISTRICT OF OK_LAHOMA
ln the Matter of the Seizure of )
(Brieji'y describe the property to be seized) ) _ (\ ____ ,__
One 2008 White Chevrolet Silverado, ) Case No: l " ‘Q 3d l t
Oklahoma License Tag IHG392, ) \L
V[N: lGCECl4XlSZl39748, )
Located at 3225 SW 23“I Street ) ` ' 19
Oklahoma City, OK, or wherever found. ) FEB 2 6 20 K
st-uNN. cLER
RMEL\TA REEDER \ST. OKLA-
u(.§.`o\sr. CO T STERN D .DEPuTY
BY

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

I, Ky|e Cunningham, a federal law enforcement officer for the government, request a seizure warrant and state
under penalty of perjury that I have reason to believe that the following property in located in the Westem District of
Oklahoma, is subject to forfeiture to the United States of America under 18 U.S.C. § 981(b), 21 U.S.C. § SSl(a), and 21
U.S.C. 853(1‘), for violations of 21 U.S.C. § 846 (describe theprc)perty):

One 2008 White Chevrolet Silverado, Oklahoma License Tag lHG392, VIN:
IGCEC14X1 82139748, located at 3225 S.W. 23rd Street, Oklahoma City, OK, or wherever
found.

The application is based on these facts:

See attached Affidavit of Special Agent, Kyle Cunningham, of the Drug Enforcement Administration, which is
incorporated by reference herein.

Continued on the attached sheet.

z//¢L

l Ap;)!icr:.'i!'s signature
Kyle Cunningham
Task Force Officer
Drug Enforcement Administration

Sworn to before me and signed in my presence.

ma Ml "1` /g%m+. gun/\/

.ltidge's signature

City and State: Oklahorna City, Oklahoma Shon T. Erwin. U.S. Matzistrate Jud,qe

Prt')tred name and title

Case 5:19-mj-00098-STE Document 1 Filed 02/26/19 Page 2 of 10

WESTERN DISTRICT OF OKLAHOMA
OKLAHOMA CITY, OKLAHOMA

STATE OF OKLAHOMA )

)
COUNTY OF OKLAHOMA )

AFFIDAVIT
I, Kyle Cunningham, being first duly sworn, hereby depose and state as

folloWS:

1. I am currently participating in a multi-agency investigation With the Drug
Enforcement Administration (DEA), Department of Homeland Security (DHS),
and the Internal Revenue Service (IRS) in relation to the and distribution of
controlled dangerous substances Specifically methamphetamine and the
laundering

2. I am a Task Force Oflicer (TFO) of the Drug Enforcement Administration (DEA).
As such, your affiant is "an investigative or law enforcement officer of the United
States" Within the meaning of Section 2510(7) of Title 18, United States Code; that
is, an officer of the United States Who is empowered by law to conduct
investigations of, and to make arrests for, the offenses enumerated in Title 18,
United States Code, Section 2516. I am a Council on LaW Enforcement Education
and Training (C.L.E.E.T.) certified law enforcement ofiicer Who has been
employed by the Edmond Police Department since July 20, 2009. I am a Detective

in the Edmond Police Department’s Special Investigations Um't, Which primarily

Case 5:19-mj-00098-STE Document 1 Filed 02/26/19 Page 3 of 10

focuses on controlled-substance investigations I have been a deputized federal
TFO with DEA for approximately three (3) years.
. I have conducted or participated in investigations that have resulted in the seizure
of multi-kilogram quantities of cocaine, kilogram quantities of heroin, multi-
pound quantities of methamphetamine, multi-pound quantities of marijuana,
anabolic steroids, as well as seizures of proceeds and assets derived from the sale
of controlled substances During my career, I have been a part of investigations
that utilize multiple methods of investigation, which include, but are not limited
to: visual surveillance, witness interviews, service of search and arrest warrants,
informants, pen registers, undercover agents, tracking devices, and wiretaps.
. The facts set forth in this affidavit are based upon (1) my own personal
observations; (2) reports and information provided to me by other law enforcement
agents or government agencies; (3) other documents obtained during the course of
the investigation through subpoenas; (4) confidential source (CS) information; (5)
undercover buys; (6) and my training and experience This afiidavit is intended
to show merely that there is sufficient probable cause for the requested warrant
and does not set forth all of my knowledge about this matter.

PURPOSE OF AFFIDAV`IT
. The purpose of this affidavit is to obtain a seizure warrant. Based on the facts set
forth herein, probable cause exists to show that a 2008 White Chevrolet Silverado,
VIN: 1GCECl4X18Z139748, bearing Oklahoma license plate IHG392 (hereinaf`ter

referred to as “SUBJECT VEHICLE”) is subject to seizure and forfeiture according

Case 5:19-mj-00098-STE Document 1 Filed 02/26/19 Page 4 of 10

to Title 21, United States Code, Sections 853 and 881(a), as facilitating property
because Albino GONZALEZ and (GONZALEZ) and Edwin DUBON (DUBON),
utilized it to distribute controlled dangerous substance, specifically
methamphetamine, in violation of Title 21 United States Code, Section 846.

BACKGROUN'D ALLEGATIONS
REGARDING DRUG TRAFFICKERS

. On March 8, 2018 at approximately 6:00am, the City of Norman Special
Operations and TFO Wes Yost of the DEA OCDO HIDTA Group executed a search
warrant at 2429 SE 89th Terrace, Oklahoma City, Oklahoma. On March 05, 2018,
the federal search warrant for the aforementioned property was signed by U.S.
Magistrate Judge Goodwin in Western District of Oklahoma.

. During the execution of the search warrant GONZALEZ, Jose CANO Jr., and
Edwin DUBON were all detained. A search of the residence was conducted and
multiple cell phones and suspected drug ledger were seized from the residence
Also located in the garage of the residence was the SUBJECT VEHICLE.
GONZALEZ was ultimately arrested on a Federal Arrest Warrant out of the
Western District of Oklahoma, where GONZALEZ was indicted on March 7, 2018,
for Conspiracy to Possess with Intent to Distribute and Distribute
Methamphetamine and Cocaine, Unlawful Use of a Communication Facility,
Possession of Methamphetamine with Intent to Distribute; and Aiding and
Abetting, and Maintaining a Drug Involved Premises.

. Since the arrest of GONZALEZ, the investigation continued into GONZALEZ’S

Drug Trafficking Organization. The DEA conducted an interview with a

Case 5:19-mj-00098-STE Document 1 Filed 02/26/19 Page 5 of 10

cooperating defendant (CDl), from another agencies investigation, who had
specific knowledge of GONZLAEZ’s DTO. CDl’s information has been proven
reliable and confirmed by another cooperating defendant (CD2) in this case. CD1
has agreed to testify to the following information

9. CDl recalled in January of 2018, when the CDl provided $10,000.00 in U.S.
Currency to Luis VEGA (VEGA), brother in-law of GONZALEZ. The CDl and
VEGA traveled to 2429 SE 89th Terrace in Oklahoma City, Oklahoma, where the
$10,000.00 in U.S. Currency was provided to GONZALEZ. VEGA had arranged
with GONZALEZ, the CD1 would be purchasing nine pounds of
methamphetamine from GONZALEZ and an additional $10,000.00 in U.S.
Currency would still be owed. During this meeting GONZALEZ informed VEGA
and the CDl that GONZALEZ and was in possession of kilogram of heroin, too,
which was going to be sent north.

10.Later that same day, DUBON delivered approximately three pounds of
methamphetamine to VEGA and CDl. DUBON was driving the SUBJECT
VEHICLE. VEGA and CDl met with DUBON behind a salon, where DUBON
retrieved the methamphetamine from a compartment under the middle seat and
gave it to GONZALEZ. A few days later, DUBON delivered approximately 6

pounds of methamphetamine to VEGA and the CD in the SUBJECT VEHICLE.

11.Additi0nally, CDl was in the same pod with GONZALEZ, where the two were
being housed following their arrest. CDl has spoken with GONZALEZ on several

occasions about GONZALEZ’s case and drug trafficking activities GONZALEZ

Case 5:19-mj-00098-STE Document 1 Filed 02/26/19 Page 6 of 10

sent his product (illegal drugs) North from Oklahoma City, because GONZALEZ
made a greater profit. CDl was unsure of the exact destinations CDl was aware
of young girl being arrest transporting large load of methamphetamine belonging
to GONZALEZ. GONZALEZ told CDl the young girl did not "snitch" on
GONZALEZ and fled to Mexico.

12.0n February 4, 2019, at approximately 1524 hours GONZALEZ placed an
outgoing call from Logan County Jail to Janet CARR (CARR), former spouse of
GONZALEZ, at 405-923-8900. The duration of the phone call was approximately
five minutes and fifty-four seconds and the conversation was in Spanish. It should
also be noted, GONZALEZ used the pin of another inmate, Alvaro Valente Macias
Enriquez (PIN 1012) in Logan County Jail to place the call. A qualified DEA
intelligence linguist provided the following transcript of the call (Emphasis

added):

GONZALEZ: Hey

CARR: Hey

GONZALEZ: What’s up?

CARR: Nothing

GONZALEZ: What are you doing?

CARR: Did the young woman ca11 me?

GONZAEZ: They called you?

CARR: Yes but nobody else as called me

GONZALEZ: Oh no, is going to call you, my “compadre” is going to call you there

CARR: Huh?

GONZALEZ: My “compadre” is going to call you

CARR: Oh ok yeah tell him to ca11 me. No, well it’s there anyway. ..

GONZALEZ: Oh hey, Well that’s why we wanted, that’s why I wanted to talk that
because that as well, he also said that, about that, that’s why I want you to take it
from there

CARR: What?

GONZALEZ: This guy also talked about that

CARR: What guy? Oh, yeah?

Case 5:19-mj-00098-STE Document 1 Filed 02/26/19 Page 7 of 10

GONZALEZ: Yes, that’s why I want you to take it from there

CARR: No, well there’s no problem anyway. l have it there in the back

GONZALEZ: Oh yeah? That’s good. Hey. ..

CARR: Yes I have it in the back parked in the back...

GONZALEZ: Hey

CARR: over there in the back. Yes?

GONZALEZ: This guy, from. .. from... “Corta’s” brother

CARR: Uh huh. ..

GONZALEZ: I need you to talk to him

CARR: Uh huh what do I tell him? Well, he also said something, said something about that
guy

CARR: Oh that guy said something?

GONZALEZ: Yes he said... No, no, no, no, no not him, “Mema” the one I sent you
“mole” with, the one that sold you the truck

CARR: Yes, yes

GONZALEZ: That one also said that he had seen him. That he had something there, do
you understand me?

CARR: Oh yeah? Yeah. ..

GONZALEZ: Yes, because what’s up with him is that he

CARR: Uh huh. ..

GONZALEZ: So that you can tell him over there that, that if they end up. .. something that
was going to happen with him that I told him that no, that I just know him that’s it, that it
is lies that he is saying

CARR: Okay, no that’s fine

GONZALEZ: But you need to talk to him [UNINTELLIGIBLE]

CARR: Okay, no don’t worry, I will tell him

GONZALEZ: Mmhm

CARR: No, well, that’s fine. When is the “compadre” going to come visit me or what?

GONZALEZ: Well I think that maybe today or tomorrow, I don’t know. I am going to talk to
him right now so he can... because I already gave him your number so he can call you

CARR: No, well hopefully he calls me or give me his number so I can call him so I can
take it to him or something

GONZALEZ: Well I don’t have the number but let me, I am going to call him. I am going to
call him through HOMEWAV because that’s where I can communicate with his wife

CARR: Uh huh. ..

GONZALEZ: And I am going to tell her to, to. .. as a matter of fact, you know who, who has
the number

CARR: Who?

GONZALEZ: That fool, Juanito

CARR: Oh Juanito, ohhhh yeah, yeah okay that’s fine, perfect

GONZALEZ: Mmhm

CARR: I will tell Juanito to give it to me

GONZALEZ: Mmhm so you can call him to see if he can do it, hopefully... tell him to
put it up somewhere real good because tell him how everything is going here

CARR: I don’t understand you, what are you saying?

GONZALEZ: For you to tell him to put it up somewhere so he doesn’t take it out

Case 5:19-mj-00098-STE Document 1 Filed 02/26/19 Page 8 of 10

because, tell him how everything is going

CARR: No well if you want I can put it in a storage

GONZALEZ: What?

CARR: You don’t want me to put it in a garage, in a storage, or what?

GONZALEZ: Well we need to put it there or something so there aren’t any problems,
you know what I mean, or... I don’t know talk to him to see what he tells you

CARR: Okay, that’s fine I will tell this guy to give me the number.

02:55

GONZALEZ and CARR have a general conversation about their minor son, who lives with
CARR, and CARR’s current relationship status then begin to say their goodbyes.

05:46

GONZALEZ: Don’t forget to call “J”

CARR: No, no, no, no, no, lam not going to forget
GONZALEZ: Please, please, that is urgent to me because...
CARR: Alright then

GONZALEZ: Okay bye

05:54 End time

13. On February 26, 2019, GS Shan Spain and TFO Kyle Cunningham conducted
surveillance at 3225 SW 23rd Street in Oklahoma City, Oklahoma, which is the
address of CARR. CARR’s residence backs up to Lorraine Thomas Park (public
park), 2301 South Independence in Oklahoma City. GS Shan Spain, while
walking in the Lorraine Thomas Park, observed a White Single Cab Chevrolet
Silverado backed up to CARR’s residence in the backyard. TFO Kyle Cunningham
compared photographs of the White Chevrolet at CARR’s residence, to the
SUBJECT VEHICLE located at located at 2429 SE 89th Terrace in Oklahoma City,
Oklahoma, on March 8, 2018. Based on that comparison he determined the White
Single Cab Chevrolet Silverado backed up to CARR’s residence was the SUBJECT

VEHICLE.

Case 5:19-mj-00098-STE Document 1 Filed 02/26/19 Page 9 of 10

14. Based on my training and experience and knowledge of the investigation, the
phone conversation and surveillance indicate GONZALEZ is aware of other co-
conspirators such as CD1, preparing to testify against GONZALEZ. DUBON, at
the direction of GONZALEZ, utilized the SUBJECT VEHICLE to distribute
methamphetamine (See Paragraph 9). CARR is currently maintaining possession
of the SUBJECT VEHICLE at the direction of GONZALEZ. GONZALEZ is
concerned about law enforcements knowledge of the vehicle and GONZALEZ’s
role, since GONZALEZ’s criminal case is still pending and CDl’s statements to
law enforcement This explains the above conversation, which GONZALEZ is
attempting to make arrangement to distance himself and his associates (CA.RR)
from the SUBJECT VEHICLE as quickly as possible by concealing it away from
law enforcementh

15.Due to the CD statements the guarded jail conversation, and the observations on
surveillance at CARR’s residence on February 26, 2019, your affiant believes
SUBJECT VEHICLE is utilized by DUBON to facilitate GONZALEZ’s drug
trafficking activities The SUBJECT VEHICLE is currently in the backyard of
CARR’s residence, 3225 SW 23rd Street in Oklahoma City, in an attempt to conceal
its whereabouts at the direction of GONZALEZ.

CONCLUSION

16.Based on the foregoing I submit that probable cause exists to show that

GONZALEZ and DUBON committed violations of Title 21, United States Code,

Section 846 and that the SUBJECT VEHICLE is subject to seizure and forfeiture

Case 5:19-mj-00098-STE Document 1 Filed 02/26/19 Page 10 of 10

pursuant to Title 21, United States Code, Sections 853 and 881(a) based on the

violation of Title 21, United States Code, Section 846.

Kyle A. Cunrfingham
Task Force Officer, TFO

Sworn and §§bscribed to before me

on this 2_(@

gen

ay of February`, 2019.

 

SHON T. ERWI§

U.S. Magistrate

 

N.Sl\/~/

Judge

